PER CURIAM.
We are convinced that the proof fails to show prior use beyond reasonable doubt. The defense of laches has not been clearly established. It depends largely for its support upon inference and conjecture. The facts are capable of a construction consistent with due diligence on the part of the appellee. The stipulation entered into by counsel for appellant, in connection with the other evidence in the case, clearly establishes infringement. The only question which we regard as at all serious arises upon the Condé patent, but, after careful consideration, we are satisfied with the interpretation of the patent by the judge of the circuit court. Figs. 4 and 5 of the drawings, considered alone, may fairly be said to show the enlargement or cam attached to the blade. But there is nothing in the description to support such an interpretation. In fact, the language there used would seem to indicate that the enlargements used were the well-known filling blocks of the prior art. The claim, too, is in accord with this interpretation, as it speaks of the blocks as separate and distinct structures, namely, the “filling-blocks, c, arranged between the said two series of wings.” Nothing further need be added to the opinion of the circuit court.
The decree is affirmed.